DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim status
2. 	In response to the amendments filed 11/18/2021, claims 1, 3, 4, 6, 12 15 and 18 were amended, claim 14 was canceled and no new claims were added. Therefore, claims 1-13 and 15-18 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3, 5-6, 8-12, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-15 and 18-20 of U.S. Patent No. 10,812,976. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

5.	Claims 4, 7, 13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 11 and 14 of U.S. Patent No. 10,812,976 in view of Birkel et al. (Birkel; US 2014/0091903).
For claims 4 and 7 of the present application, claims 1, 4, 11 and 14 of U.S. Patent No. 10,812,976 discloses everything in the claims except that the user category is one of: a child family member category, a friend category, or a new user category; or an owner category, or an adult family member category.
However, as shown by Birkel, it was well known in the art of user category in vehicles that the user category can be a child family member category or an adult family member category [E.g. 0023: FIG. 4 shows a set of user profiles 28 structured as a table. In the illustrated example, a plurality of users (e.g., "Dad", "Mom", "Sally") each has various preferences that are programmable/configurable. For example, a passcode, the number of factors required to access the vehicle ("Access Factors"), the number of factors required to activate the vehicle ignition ("Start Factors"), the number of factors required to operate the vehicle ("Drive Factors"), location constraints, time constraints, and so forth, may all be defined on a user-by-user basis. Moreover, the specified parameters may be used to determine whether to grant user requests, as well as to 
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filling date of the claimed invention to include the teaching of Birkel in order to have a vehicle authentication system that can distinguish between different groups of people and thereby improve the overall system.
For claims 13 and 16 of the present application, claims 1, 4, 11 and 14 of U.S. Patent No. 10,812,976 discloses everything in the claims except that the vehicle includes a near-field communication transceiver, and wherein the first sensor data obtained by one or more of the first sensors includes detecting the mobile device of the user is within a threshold range of the near-field communication transceiver of the vehicle,  and wherein the near-field communication transceiver receives a mobile device identifier from the mobile device.
However, as shown by Birkel, it was well known in the art of vehicles communication that the vehicle can includes a near-field communication transceiver, and wherein first sensor data obtained by one or more of first sensors includes detecting mobile device of the user is within a threshold range of the near-field communication transceiver of the vehicle, and wherein the near-field communication transceiver receives a mobile device identifier from the mobile device [E.g. 0011, 0015-0016, 0025, 0019, and 0040].
It would have been obvious to one of ordinary skill in the art of vehicle communication before the effective filling date of the claimed invention to include the teaching of Birkel to use .

6.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 45 11 and 14-15 of U.S. Patent No. 10,812,976 in view of Birkel and further in view of Hecht et al. (Hecht; US 2016/0300050).
For claim 15 of the present application, claims 1, 4, 11 and 14 of U.S. Patent No. 10,812,976 in view of Birkel discloses everything in the claims except that the face recognition authentication is performed by the mobile device of the user.
However, as shown by Hecht, it was well known in the art of vehicles authentication to include a face recognition authentication that is performed by a mobile device of the user [E.g. 0048].
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filling date of the claimed invention to include the teaching of Hecht in order to provide a more secure authentication solution that is easy for the user to use and thereby improve the overall system security and user convenience.

Claim Rejections - 35 USC § 103
7.	Claims 1-2, 4, 5, 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel et al. (Birkel; US 2014/0091903) in view of Baumann et al. (Baumann; US 2008/0306656) and further in view of Hecht et al. (US 2016/0300050).
For claim 1, Birkel discloses a method implemented by one or more processors [Fig. 5], comprising: 
E.g. see elements 24a in fig. 3 and element 48 in fig. 5; paragraphs 0015 and 0025:…a first factor module 24a uses a proximity sensor (not shown) to determine a first proximity status of the first mobile device 16 with respect to the vehicle; ‘the first factor module’ corresponds to the ‘first sensor’];
determining a first authentication state based on processing the first sensor data obtained by one or more of the first sensors associated with the vehicle or the mobile device of the user, wherein determining the first authentication state comprises performing a key fob authentication [E.g. 0011, 0018 “…a first mobile device 16 is a key fob…”]; 
receiving a second authentication input signal, the second authentication input signal including second sensor data obtained by one or more second sensors associated with the vehicle or the mobile device of the user [see elements 24b in fig. 3 and element 48 in fig. 5, paragraphs 0015 and 0025:…a second factor module 24b may use a proximity sensor to determine a second proximity status of the second mobile device 18 with respect to the vehicle; the ‘second factor module’ correspond to the ‘second sensor’]; 
determining a second authentication state based on processing the second sensor data obtained by one or more of the second sensors associated with the vehicle or the mobile device of the user, wherein determining the second authentication state comprises performing the mobile device authentication [E.g. 0015:…second mobile device 18 is a smart phone].
identifying, based on the first authentication state and the second authentication state, an access permission level for the user, the access permission level for the user being one of a plurality of access permission levels [E.g. 0023 : FIG. 4 shows a set of user profiles 28 structured 
in response to identifying a first access permission level, of the plurality of access permission levels, as the access permission level for the user:  identifying a first set of vehicle 
providing vehicular access to the first set of vehicle functionalities for the user [E.g. 0023: For example, Mom and Dad are able to start the vehicle with only one factor present, whereas Sally's profile calls for two factors to be present in order to start the vehicle…]; and 
in response to identifying a second access permission level, of the plurality of access permission levels, as the access permission level for the user: identifying a second set of vehicle functionalities available via the vehicle [E.g. 0026:… grants the user request and applies any relevant constraints to the request; the ‘drive factor’ functionally of Fig. 4], wherein the second set of the vehicle functionalities includes at least one distinct functionality that is distinct from the first set of vehicle functionalities [E.g. 0023 and Fig. 4; the functionally ‘access factors’ is distinct from the functionally ‘drive factor’]; and 
providing vehicular access to the second set of vehicle functionalities for the user [E.g. 0023 and Fig. 4; the ‘drive factor’ corresponds to the ‘second set of vehicle functionality].
Birkel fails to expressly disclose that the first authentication state comprises performing a speaker recognition authentication.
However, as shown by Baumann, it was well known in the art of vehicle authentication to include authentication a user by performing a speaker recognition authentication [E.g. 0014, 0024, 0029].
It would have been obvious to one of ordinary skill in the art of markers before the effective filling date of the claimed invention modify Birkel with the teaching of Baumann to in 
Birkel further fails to expressly disclose that the second authentication state comprises performing a face recognition authentication.
However, as shown by Hecht, it was well known in the art of vehicle authentication to include authentication a user by performing face recognition authentication [E.g. 0048].
It would have been obvious to one of ordinary skill in the art of markers before the effective filling date of the claimed invention modify Birkel in view of Baumann with the teaching of Hecht in order to provide a well-known more secure authentication solution that is easy for the user to use and thereby improve the overall system security and user convenience.
For claim 2, Birkel discloses identifying a user category of the user based on the first authentication state or the second authentication state [E.g. 0012: user policies and/or profiles may also be used to make certain functions, such as vehicle access and device pairing, available to the user 12 even if only one of the mobile devices 16, 18 is present. Additionally, although two mobile devices are shown, more than two mobile devices may also be used by a given user to access vehicle functions. For example, the user 12 may pair a smart phone, smart tablet and media player with the vehicle 14, and designate the smart phone as the primary (e.g., "master") device, wherein the primary device may be used to pair other devices with the vehicle 14, 0023: FIG. 4 shows a set of user profiles 28 structured as a table. In the illustrated example, a plurality of users (e.g., "Dad", "Mom", "Sally") each has various preferences that are programmable/configurable. For example, a passcode, the number of factors required to access the vehicle ("Access Factors"), the number of factors required to activate the vehicle ignition ("Start Factors"), the number of factors required to operate the vehicle ("Drive Factors"), location 
wherein identifying the first set of vehicle functionalities is based on the user category of the user being stored in association with the first set of vehicle functionalities [E.g. 0012: user policies and/or profiles may also be used to make certain functions, such as vehicle access and device pairing, available to the user 12 even if only one of the mobile devices 16, 18 is present. Additionally, although two mobile devices are shown, more than two mobile devices may also be used by a given user to access vehicle functions. For example, the user 12 may pair a smart phone, smart tablet and media player with the vehicle 14, and designate the smart phone as the primary (e.g., "master") device, wherein the primary device may be used to pair other devices with the vehicle 14, 0023: FIG. 4 shows a set of user profiles 28 structured as a table. In the illustrated example, a plurality of users (e.g., "Dad", "Mom", "Sally") each has various preferences that are programmable/configurable. For example, a passcode, the number of factors required to access the vehicle ("Access Factors"), the number of factors required to activate the vehicle ignition ("Start Factors"), the number of factors required to operate the vehicle ("Drive Factors"), location constraints, time constraints, and so forth, may all be defined on a user-by-
For claim 4, Birkel discloses wherein the user category is one of: a child family member category [E.g. 0023: FIG. 4 shows a set of user profiles 28 structured as a table. In the illustrated example, a plurality of users (e.g., "Dad", "Mom", "Sally") each has various preferences that are programmable/configurable. For example, a passcode, the number of factors required to access the vehicle ("Access Factors"), the number of factors required to activate the vehicle ignition ("Start Factors"), the number of factors required to operate the vehicle ("Drive Factors"), location constraints, time constraints, and so forth, may all be defined on a user-by-user basis. Moreover, the specified parameters may be used to determine whether to grant user requests, as well as to apply user-specific conditions to granted requests. Of particular note is that different users may have different policies. For example, Mom and Dad are able to start the vehicle with only one factor present, whereas Sally's profile calls for two factors to be present in order to start the vehicle, in the illustrated example], a friend category, or a new user category.
For claim 5, Birkel discloses identifying a user category of the user based on the first authentication state or the second authentication state [E.g. 0023: FIG. 4 shows a set of user profiles 28 structured as a table. In the illustrated example, a plurality of users (e.g., "Dad", E.g. 0023: FIG. 4 shows a set of user profiles 28 structured as a table. In the illustrated example, a plurality of users (e.g., "Dad", "Mom", "Sally") each has various preferences that are programmable/configurable. For example, a passcode, the number of factors required to access the vehicle ("Access Factors"), the number of factors required to activate the vehicle ignition ("Start Factors"), the number of factors required to operate the vehicle ("Drive Factors"), location constraints, time constraints, and so forth, may all be defined on a user-by-user basis. Moreover, the specified parameters may be used to determine whether to grant user requests, as well as to apply user-specific conditions to granted requests. Of particular note is that different users may have different policies. For example, Mom and Dad are able to start the vehicle with only one factor present, whereas Sally's 
For claim 7, Birkel discloses wherein the user category is one of: an owner category, or an adult family member category [E.g. 0023: FIG. 4 shows a set of user profiles 28 structured as a table. In the illustrated example, a plurality of users (e.g., "Dad", "Mom", "Sally") each has various preferences that are programmable/configurable. For example, a passcode, the number of factors required to access the vehicle ("Access Factors"), the number of factors required to activate the vehicle ignition ("Start Factors"), the number of factors required to operate the vehicle ("Drive Factors"), location constraints, time constraints, and so forth, may all be defined on a user-by-user basis. Moreover, the specified parameters may be used to determine whether to grant user requests, as well as to apply user-specific conditions to granted requests. Of particular note is that different users may have different policies. For example, Mom and Dad are able to 
For claim 8, Birkel discloses in response to identifying no access permission level for the user, provide no vehicular access for the user [E.g. 0025: Illustrated processing block 46 provides for receiving a user request via a user interface of, for example, a first mobile device, a second mobile device, a vehicle, and so forth. The user request may correspond to one or more functions of the vehicle such as a door unlock function (e.g., access request), an ignition function (e.g., start request), a user setting function (e.g., seat preferences, radio preferences), a vehicle operation function (e.g., placing/maintaining the transmission in drive), a pairing function (e.g., replacement device), and so forth. A determination may be made at block 48 as to whether a multi-factor condition is satisfied. As already noted, the multi-factor condition may take into consideration a first proximity status of a first mobile device with respect to the vehicle, a second proximity status of a second mobile device with respect to the vehicle, etc., wherein the multi-factor condition may specify whether both mobile devices are to be present in order to make the vehicle function in question available to the user. If the multi-factor condition is not satisfied, block 52 may deny the user request].
For claim 9, Birkel discloses subsequent to identifying the access permission level for the user: receiving, from the user, a request to perform a vehicular function; determining, based on the access permission level for the user, whether the user is authorized to perform the vehicular function included in the request [E.g. 0015: a first factor module 24a uses a proximity sensor (not 
For claim 10, Birkel discloses in response to determining that the user is not authorized to perform the vehicular function included in the request, refraining from performing the vehicular function [E.g. 0016: the security module 24c might have a denial component 36 that denies user requests if the first proximity status and the second proximity status do not satisfy a multi-factor condition of the user profile. More particularly, the multi-factor condition may stipulate that both mobile devices 16, 18 (e.g., factors) be present in order for the vehicle function in question to be available to the user. In such a case, if the first proximity status indicates that the first mobile device 16 is present but the second proximity status indicates that the second mobile device 18 is not present, the multi-factor condition would not be satisfied. Similarly, if the second proximity status indicates that the second mobile device 18 is present but the first proximity status indicates that the first mobile device 16 is not present, the multi-factor condition would also not be 
For claim 11, Birkel discloses in response to determining that the user is authorized to perform the vehicular function included in the request, causing the vehicular function to be performed [E.g. 0026: If, on the other hand, the multi-factor condition is satisfied, illustrated block 50 grants the user request and applies any relevant constraints to the request. Both the multi-factor condition and the constraints may be defined on a user-by-user basis and stored in an appropriate profile, policy, etc. In one example, the constraint is a location constraint in which the vehicle function is only available in certain locations. In another example, the constraint is a time constraint in which the vehicle function is only available at certain times and/or for certain 
For claim 18, is interpreted and rejected as discussed with respect to claim 1.

8.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel in view of Baumann further in view of Hecht and further in view of Gold (US Pat. No. 6,100,603).
For claim 3, Birkel view of Baumann and Hecht fails to expressly disclose wherein the first set of vehicle functionalities includes at least one of: accessing playlists stored in the memory of the vehicle, or actuating a window of the vehicle.
However, as shown by Gold, it was well known in the art of vehicles to that a vehicle functionally includes actuating a window of the vehicle (E.g. Col 3, line 61 – Col 4, line 15).
It would have been obvious to one of ordinary skill in the art of markers before the effective filling date of the claimed invention modify Birkel in view of Baumann and Hecht with the teaching of Gold in order to control the window of the vehicle automatically based on user authentication and thereby increase the overall user convenience and ease of use.
For claim 6, Birkel fails to expressly disclose discloses wherein the second set of vehicle functionalities includes at least one of: accessing data stored in a memory of the vehicle; accessing playlists stored in the memory of the vehicle; accessing data stored on a remote storage system; actuating a window of the vehicle; or controlling home related settings.
However, as shown by Gold, it was well known in the art of vehicles to that a vehicle functionally includes actuating a window of the vehicle (E.g. Col 3, line 61 – Col 4, line 15).
.

9.	Claims 12-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Birkel in view of Hecht.
	For claim 12, Birkel disclose a method implemented by one or more processors, comprising: 
receiving a first authentication input signal, the first authentication input signal including first sensor data obtained by one or more first sensors associated with a vehicle or a mobile device of a user [E.g. see elements 24a in fig. 3 and element 48 in fig. 5; paragraphs 0015 and 0025:…a first factor module 24a uses a proximity sensor (not shown) to determine a first proximity status of the first mobile device 16 with respect to the vehicle; ‘the first factor module’ corresponds to the ‘first sensor’]; 
determining a first authentication state based on processing the first sensor data obtained by one or more of the first sensors associated with the vehicle or the mobile device of the user [E.g. 0011, 0018], wherein determining the first authentication state comprises performing a mobile device authentication [E.g. 0011, 0018; performing authentication for mobile device 16]; 
receiving a second authentication input signal, the second authentication input signal including second sensor data obtained by one or more second sensors associated with the vehicle or the mobile device of the user [see elements 24b in fig. 3 and element 48 in fig. 5, paragraphs 0015 and 0025:…a second factor module 24b may use a proximity sensor to determine a second 
determining a second authentication state based on processing the second sensor data obtained by one or more of the second sensors associated with the vehicle or the mobile device of the user [E.g. 0015 and 0023];
identifying, based on the first authentication state and the second authentication state, an access permission level for the user, the access permission level for the user being one of a plurality of access permission levels [E.g. 0023 : FIG. 4 shows a set of user profiles 28 structured as a table. In the illustrated example, a plurality of users (e.g., "Dad", "Mom", "Sally") each has various preferences that are programmable/configurable. For example, a passcode, the number of factors required to access the vehicle ("Access Factors"), the number of factors required to activate the vehicle ignition ("Start Factors"), the number of factors required to operate the vehicle ("Drive Factors"), location constraints, time constraints, and so forth, may all be defined on a user-by-user basis. Moreover, the specified parameters may be used to determine whether to grant user requests, as well as to apply user-specific conditions to granted requests. Of particular note is that different users may have different policies. For example, Mom and Dad are able to start the vehicle with only one factor present, whereas Sally's profile calls for two factors to be present in order to start the vehicle, in the illustrated example. Although the illustrated set of user profiles 28 is structured as a table, the set of user profiles 28 may also utilize other known structures such as relational database structures and/or linked lists to track, manage, control and organize the data represented therein, 0026: If, on the other hand, the multi-factor condition is satisfied, illustrated block 50 grants the user request and applies any relevant constraints to the request. Both the multi-factor condition and the constraints may be defined on a user-by-user 
in response to determining the identified access permission level for the user allows the user to access the vehicle, causing one or more doors of the vehicle to be unlocked [E.g. 0011: the presence of both mobile devices 16, 18 may be required before the user 12 is permitted to access the vehicle 14 (e.g., door and/or trunk unlock function), 0025: receiving a user request via a user interface of, for example, a first mobile device, a second mobile device, a vehicle, and so forth. The user request may correspond to one or more functions of the vehicle such as a door unlock function (e.g., access request)…, 0050].
	Birkel fails to expressly disclose wherein determining the second authentication state comprises performing a face recognition authentication.
However, as shown by Hecht, it was well known in the art of vehicle authentication to include authentication a user by performing face recognition authentication [E.g. 0048].
It would have been obvious to one of ordinary skill in the art of markers before the effective filling date of the claimed invention modify Birkel with the teaching of Hecht in order to provide a well-known more secure authentication solution that is easy for the user to use and thereby improve the overall system security and user convenience.
	For claim 13, Birkel discloses wherein the vehicle includes a near-field communication transceiver, and wherein the first sensor data obtained by one or more of the first sensors E.g. 0011, 0015-0016, 0025, 0019, 0040; Fig. 3].
	For claims 15, Hecht further teaches wherein the face recognition authentication is performed by the mobile device of the user [E.g. 0048].
For claim 16, Birkel discloses wherein the near-field communication transceiver receives a mobile device identifier from the mobile device [E.g. 0011, 0015-0016, 0025, 0019, and 0040].
	For claim 17, Birkel discloses in response to determining the identified access permission level for the user does not allow the user to access the vehicle, refrain from causing one or more of the doors of the vehicle to be unlocked [E.g. 0016: the security module 24c might have a denial component 36 that denies user requests if the first proximity status and the second proximity status do not satisfy a multi-factor condition of the user profile. More particularly, the multi-factor condition may stipulate that both mobile devices 16, 18 (e.g., factors) be present in order for the vehicle function in question to be available to the user. In such a case, if the first proximity status indicates that the first mobile device 16 is present but the second proximity status indicates that the second mobile device 18 is not present, the multi-factor condition would not be satisfied. Similarly, if the second proximity status indicates that the second mobile device 18 is present but the first proximity status indicates that the first mobile device 16 is not present, the multi-factor condition would also not be satisfied, 0025: Illustrated processing block 46 provides for receiving a user request via a user interface of, for example, a first mobile device, a second mobile device, a vehicle, and so forth. The user request may correspond to one or more functions of the vehicle such as a door unlock function (e.g., access request)…].

Response to Remarks
.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689